Citation Nr: 1419742	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-02 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUES

1.  Whether new and material evidence has been submitted that is sufficient to reopen a claim of entitlement for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant
ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from January 1968 to February 1992.  He died on August [redacted], 2001.  The appellant is the Veteran's surviving spouse.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The matter was later transferred to the jurisdiction of the Muskogee RO.

A hearing on this matter was held before the undersigned Veterans Law Judge on March 25, 2014.  The hearing transcript is of record.

In April 2011, the appellant filed a claim for service connection for ischemic heart disease, for accrued benefits purposes.  As no action has been taken on this claim, it is referred to the agency of original jurisdiction (AOJ).  







FINDINGS OF FACT

1.  A September 2003 rating decision denied a claim to reopen service connection for the cause of the Veteran's death on the basis that no new and material evidence had been submitted linking the diseases that caused the Veteran's death to his service.  The decision was not appealed and is now final.

2.  Evidence received since September 2003 is new and relates to an unestablished fact necessary to substantiate the claim.

3.   The Veteran was exposed to herbicides during his service in Vietnam.  

4.  Prostate cancer is among the diseases that are presumptively linked to herbicide exposure.   

5.  Although prostate cancer is not listed as an immediate cause of the Veteran's death on his death certificate, prostate cancer is of service origin and substantially contributed to the Veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Claim to Reopen

Service connection for the cause of the Veteran's death was initially denied by rating decision dated in January 2002, on the ground that there was no evidence that either cardiorespiratory failure or bladder cancer, the diseases listed as the immediate causes of death on the Veteran's death certificate, were the result of his service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The appellant filed a claim to reopen in January 2003, which was denied by rating decision in September 2003 on the ground that no new and material evidence had been submitted.  The decision was not appealed and is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The appellant filed the current claim in November 2010, which was denied in a rating decision dated March 2011.  In April 2011, the appellant alleged that ischemic heart disease, a disorder which is presumptively linked to herbicide exposure, caused or contributed to the Veteran's death.  The submission of new and material evidence within one year of the March 2011 rating decision renders it nonfinal.  38 C.F.R. § 3.156(b).  

The claim was again denied by rating decision in February 2012 on the ground that no new and material evidence had been submitted.  The appellant perfected a timely appeal from that decision.  The issue may be considered on the merits only if new and material evidence has been received since the last final denial in September 2003.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

In April 2014, the appellant submitted a nexus opinion from a private physician, Dr. J.W.E.  This evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  It is not previously of record, and it relates to an unestablished fact necessary to substantiate the claim; specifically, it demonstrates that a service-connected disability substantially contributed to the Veteran's death.  Reopening the claim is warranted.  

Service Connection for the Cause of the Veteran's Death

The death of a veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.  

Certain diseases linked to exposure to herbicides in the Republic of Vietnam are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period, and specific threshold requirements are met.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307, 3.309(e).  The Veteran served in the Republic of Vietnam from 1968 to 1969; exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran died in August 2001.  According to his death certificate, the immediate causes of his death were cardiorespiratory failure and "widespread metastatic bladder cancer."  Among other theories, the appellant now asserts that prostate cancer substantially and materially contributed to the Veteran's death.  

Prostate cancer is among the diseases that are presumptively linked to exposure to herbicides.  38 C.F.R. § 3.309(e).  Accordingly, prostate cancer is presumptively linked to service.  

In March 2000, the Veteran underwent a cystectomy and prostatectomy.  A pathology report reflects that he had invasive transitional cell carcinoma of the bladder, as well as occult prostatic adenocarcinoma.  In a June 2001 statement, the Veteran's treating physician, Dr. S.M., confirmed that the Veteran's prostate lesion was a primary cancer, and not metastatic from the bladder.   

In June 2001, the Veteran was diagnosed with obstructive renal disease.  An exploratory laparotomy found that the source of the obstruction was one of many metastatic cancerous tumors in the Veteran's abdominal cavity.  

In August 2001, the Veteran died.  His treating physician, Dr. M., listed cardiorespiratory failure as a result of widespread metastatic bladder cancer on the Veteran's death certificate.  He confirmed these findings in an October 2010 statement.

In April 2014, the appellant submitted a statement from a private physician, Dr. J.W.E.  In Dr. E.'s opinion, the Veteran's prostate cancer at least as likely as not contributed to the development of obstructive renal disease and renal toxicity, which in turn at least as likely as not resulted in his death from cardiorespiratory failure.  

Dr. E. also found that it was as least as likely as not that the Veteran's bladder cancer was the result of exposure to byproducts of burning oil fields during his service in Southwest Asia. 

Dr. E. is Board certified in environmental medicine and family medicine; thus, he is competent to render an opinion in this matter.  His letter reflects review of all of the records of the Veteran's treatment for bladder and prostate cancer.  

Although the Veteran served in Southwest Asia, there is no indication in the record that he was directly exposed to the byproducts of burning oil fields.  As a result, Dr. E.'s opinion as to the etiology of the Veteran's bladder cancer is of questionable probative value.  

However, his opinion that prostate cancer substantially contributed to the Veteran's death is based upon his review of the medical evidence and his own professional judgment.  There is no evidence of record which contradicts it.  Accordingly, it is of significant probative value.  

Resolving all reasonable doubt in the appellant's favor, as the law requires, prostate cancer, a disorder which is presumptively linked to herbicide exposure, substantially contributed to the Veteran's death, and service connection for the cause of his death is warranted.  






ORDER

Service connection for the cause of the Veteran's death is granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


